ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 9/14/22 wherein claims 1, 6, 10-14, and 19 were canceled and claims 3, 5, 7, 8, 16, 18, 20, and 21 were canceled.
	Note(s):  Claims 1, 2, 4, 6, 9-15, 17, 19, 22 and 23 are pending.

APPLICANT’S INVENTION
The claims were amended on 9/14/22.  Specifically, independent claim 1 was amended to read on a molecular imaging agent comprising a detectable moiety, a chelation moiety, and a carrier moiety.  The carrier moiety ‘comprises’ a purification tag, a polybasic sequence that comprises at least 70% sequence identity with SEQ ID NO:  1, and a human Fc sequence.  The application also contains a method of using the imaging agent as set forth in claim 14.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 9/14/22 to the rejection of claims 1, 2, 4, and 6-13 made by the Examiner under 35 USC 103 and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
112 Second Paragraph Rejections
I.	All outstanding 112 rejections over product claims are WITHDRAWN because Applicant amended the claims to overcome the rejections.
II.	It is duly noted that claim 11 was rejected under 112 second paragraph for being vague and indefinite because of the phrase ‘without significant clearance’.  However, while the rejection would still be applicable if the method claims were being examined, claim 11 previously depended upon independent claim 1 (a product claim), but have been amended to read upon the method of claim 14.  Thus, this rejection is MOOT until such time that the method claims are examined.
103 Rejection
	The 103 rejection over Malm et al (US Patent No. 9,745,350) is WITHDRAWN because Applicant amended the claims to overcome the rejection.

WITHDRAWN CLAIMS
Claims 10-15, 17, 19, 22, and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
Note(s):  Due to the amending of independent claim 1 and the need for the instant invention to be clarified as it relates to whether the carrier moiety comprises a purification tag, a polybasic sequence that comprises at least 70% sequence identity with SEQ ID NO:  1, and human Fc sequence instead of ‘is’ that is a Markush grouping selected from a purification tag, a polybasic sequence that comprises at least 70% sequence identity with SEQ ID NO:  1, or a human Fc sequence

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, and 6:  Independent claim 1 is vague and indefinite because it is unclear exactly how Applicant intends the claim to be interpreted.  After the amending of independent claim 1, it appears that the previous improper Markush terminology was correct by incorporating the components of the carrier moiety to be specific components, a purification tag, a polybasic sequence that comprises at least 70% sequence identity with SEQ ID NO:  1, and a human Fc sequence. In this instance, ‘comprises’ would be appropriate.  If Applicant’s intended the claims to be a carrier moiety that may contain one or more of a purification tag, a polybasic sequence that comprises at least 70% sequence identity with SEQ ID NO:  1, or a human Fc sequence, then, it is respectfully requested that the claim be clearly written.  The manner that the Examiner interpreted and examined the claims if found under ‘Applicant’s Invention’ above.
	Since claims 2, 4, and 6 depend from independent claim 1, those claims are also vague and indefinite.
	Claim 9:  The claim is ambiguous because it is unclear if the VEGFA poly basic sequence being reference in claim 9 is one that comprises at least 70% sequence identity to that of SEQ ID No: 1.  In other words, the polybasic sequence of claim 9 appears to be out of the scope of that of independent claim 1.  In addition, it is unclear if the ‘human Fc stabilization segment’ being referenced in claim 9 is the same human Fc sequence of independent claim 1.  It is unclear what is the stabilization segment of human Fc that Applicant is referring to.

COMMENTS/NOTES
In the amendment filed 9/14/22, the dependency of claims 10-13 was changed from that of independent claim 1 (product claim) to claim 14 (method claim).  The method claims are currently withdrawn.

It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 rejections as set forth above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a molecular imaging agent comprising a detectable moiety, a chelator, and a carrier moiety that comprises a purification tag, a polybasic sequences that comprises at least 70% sequence identity to SEQ ID No: 1,  and a human Fc sequence.  The closest art is Malm et al (US Patent No. 9,745,350) which was cited in the previous office action.

Due to a possible conflict in the claim interpretation between that of the Examiner and Applicant, a written communication was mailed in order to give Applicant the opportunity to make the necessary corrections to the claims.  In addition, as a courtesy to Applicant, should the claims be rejoined in the future, one would need to clarify the phrase ‘without significant clearance’ in claim 11, line 3.  In addition, clarification is need as to why one is assessing and monitoring a kidney (see claim 14).  Furthermore, in regards to claim 23, the phrase ‘diagnosing the subject with a kidney disease, injury, or condition…agent’ not only lacks essential steps that set forth the procedure upon which a diagnosis of whether a subject has a kidney disease, injury, or condition or not and what that disease, injury, or condition is.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 13, 2022